Citation Nr: 0845013	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected left wrist Keinbock's disease, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected residuals of left knee tibial plateau fracture, 
currently evaluated as 10 percent disabling prior to March 
21, 2007.

3.  Entitlement to a higher initial rating for service-
connected residuals of left knee tibial plateau fracture, 
currently evaluated as 20 percent disabling, effective March 
21, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 1997 
and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist a veteran in the development of a claim 
requires that VA make reasonable efforts to obtain relevant 
records from non-federal agencies.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(1) (2008).  Such 
reasonable efforts will generally consist of an initial 
request for the records, and if the records are not received, 
at least one follow-up request.  Id.  A follow-up request is 
not required if a response to the initial request indicates 
that the records sought do not exist or that a follow-up 
request for the records would be futile.  Id.

In February 2005, the veteran submitted to the RO an 
Authorization and Consent to Release Information to the 
Department of Veteran's Affairs (Authorization and Consent).  
In that document, the veteran authorized VA to obtain records 
from Family Medical Care Associates.  The veteran identified 
"left knee" as the condition for which he sought treatment 
from Family Medical Care Associates.  The veteran also 
informed VA that the treatment had been received between July 
2004 and February 2005.  

The record does not show that the RO initially took any 
action in response to this request and in correspondence 
dated in October 2005, the RO informed the veteran that the 
Authorization and Consent had expired.  The RO requested that 
the veteran provide another one so that it could attempt to 
obtain records from Family Medical Care Associates on his 
behalf.  

In December 2005, the RO received another Authorization and 
Consent from the veteran.  In that document, the veteran 
identified Dr. J.D. as the doctor at Family Medical Care 
Associates who had treated him.  The veteran also informed VA 
he had sought treatment from this doctor from June 2004 to 
the present.  The veteran identified left knee, left wrist, 
and stomach/indigestion conditions as the conditions for 
which he received treatment.  

In correspondence addressed to Dr. J.D., dated in January 
2006, the RO requested that the doctor provide records from 
June 2004 to the present for treatment of a left wrist 
condition.  The RO did not mention either a knee or 
gastrointestinal condition in its correspondence.  

Upon reviewing the record, the Board was unable to locate 
records of treatment from Dr. J.D. that pertained to either 
the left wrist or the left knee.  The RO did obtain numerous 
records of treatment from Dr. M.H., an orthopaedic surgeon, 
dated from January 2005 to January 2006.  Among these records 
were numerous consultation reports pertaining to the 
veteran's left wrist and left knee addressed to Dr. J.D., but 
no notes of treatment from Dr. J.D.  The record also included 
gastrointestinal consultation reports from a Dr. J.W., dated 
from December 2005 to February 2006, who had the same address 
as Dr. J.D.  These records, however, included no records of 
treatment from Dr. J.D.  The Board was also unable to locate 
any written responses from Dr. J.D. indicating that records 
of treatment from that doctor were unavailable.  

The Board recognizes that records of treatment pertaining 
from Dr. M.H., an orthopaedic surgeon, would be more 
probative than those from Dr. J.D., a family practitioner.  
This is especially true since, according to the consultation 
reports from Dr. M.H., Dr. J.D. had referred the veteran to 
the orthopedist for such treatment.  VA's duty to assist, 
however, extends to all "relevant" records.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(2008).  
Clinical records regarding treatment of wrist and knee 
disabilities from a family practitioner are highly likely to 
at least be relevant and the Board must remand the claims so 
that the AOJ can continue to attempt to obtain these records 
as required by 38 C.F.R. § 3.159(c)(1).   

Accordingly, the case is REMANDED for the following action:

1.  Request records of treatment for the 
veteran's service-connected left wrist and 
left knee disabilities from Dr. J.D., 
Family Medical Care Associates.  All 
attempts to obtain these records and any 
responses received from this provider 
should be noted in the claims file.  

2.  Obtain any VAMC treatment records for 
the veteran's service-connected left wrist 
Keinbock's disease and residuals of left 
knee tibial plateau fracture from October 
2007 to the present.

3.  Thereafter, the veteran's claims of 
entitlement to higher initial ratings for 
left wrist Keinbock's disease and residuals 
of left knee tibial plateau fracture should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




